DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 06/16/2022 have been entered and considered.  
Claim 4 is pending.
Claim 4 is amended.
Claims 1-3 and 5 are cancelled. 
Claim 4 is under examination.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the rejection of Claims 1-3 under 35 U.S.C. 101 is withdrawn due to the cancellation of the claims, filed on 06/16/2022;
(ii) the rejection of Claims 2-5 under 35 U.S.C. 112(a) for the scope of the enablement is withdrawn because of the cancellation of claims 2-3 and 5 as well as the amendment to the claim 4, filed on 06/16/2022; and
(iii) the rejection of Claims 1-5 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement is withdrawn due to the submission of the statement about availability of the bacteriophage Pse-AEP-3 to public, in the response filed on 06/16/2022 (page 4).
Therefore, the claimed method is novel and unobvious over the prior art.  Therefore, the claim is allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 4 is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653


/ALLISON M FOX/Primary Examiner, Art Unit 1633